DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any (combination of) reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over “Pauletto” (US 2019/0020114) in view of “Jo” (US 7079079). 
Claim 1: Pauletto discloses an electronic device comprising: 
a dielectric substrate (122-1 through 122-6; Fig. 9);
ground traces 92 (left trace and right trace, separated by hole 128) on the dielectric substrate; 
a radio-frequency transmission line path 64 having a signal trace 126 on the dielectric substrate [¶ 80], the ground traces forming part of a ground conductor for the radio-frequency transmission line path (see Fig. 9); 

a conductive via 124, 136-1, 138-1 that extends through the 2dielectric substrate and connects the signal trace 126 of the radio-frequency transmission line path 64 to the first, second, and third patch elements ([¶ 80], [¶ 95]).
Paulotto fails to expressly teach the third patch element 104C overlapping the first patch element 104A. 
However, Paulotto teaches [¶ 85] “Antenna resonating element portion 104C may have any desired lateral shape. For example, resonating element portion 104C may be a rectangular conductive patch, a square conductive patch, a circular conductive patch, an elliptical conductive patch, a polygonal conductive patch, a conductive patch having curved and/or straight sides, etc.”
Paulotto further teaches [¶ 95] “If desired, patch antenna resonating element portions 104A, 104B, and/or 104C may be formed using conductive structures having any desired shapes, orientations, and corresponding polarizations.”
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (col. 1, second paragraph)


Claims 2 and 3: Paulotto teaches the electronic device defined in claim 1, wherein the radio-frequency transmission line path comprises a differential radio-frequency transmission line path 64-1, 64-2 (Fig. 8); 
wherein the radio-frequency transmission line path has an additional signal trace 64-2 (Fig. 8) on the dielectric substrate, the electronic device further comprising: 
an additional conductive via 136-2, 138-2 (Fig. 9) that extends through the dielectric substrate and connects the additional signal trace of the radio-frequency transmission line path to the first, second, and third patch elements (a skilled artisan would appreciate that although said additional signal trace isn’t shown in Fig. 9, such a modification is deemed routine for communication diversity such as “dual polarization”, see ¶ [0088]).

Claim 9: Paulotto teaches the electronic device defined in claim 1, wherein the second patch element completely overlaps the first patch element and the third patch element completely overlaps the first and second patch elements (such an arrangement is deemed obvious for desired frequency response; ¶ [0095]: “If desired, patch antenna resonating element portions 104A, 104B, and/or 104C may be formed using conductive structures having any desired shapes, orientations, and corresponding polarizations.”).

Claim 21: Paulotto teaches The electronic device of claim 1, wherein the conductive via comprises a first portion 124 (Fig. 9) that couples the signal trace 126 to the first patch element 104A, a 

Claim 27: Paulotto teaches the electronic device of claim 1, wherein the conductive via includes a first portion 136-1 (Fig. 9) that connects the first patch element 104A to the second patch element 104B, and a second portion 138-1 that connects the second patch element 104B to the third patch element 104C.

Claim 28: Paulotto teaches the electronic device of claim 1, wherein the radio-frequency transmission line path has an additional signal trace 64-2 (Fig. 8, which is in addition to 64-1) on the dielectric substrate, the electronic device further comprising: 
an additional conductive via 136-2, 138-2 (Fig. 9) that extends through the dielectric substrate and connects the additional signal trace of the radio-frequency transmission line path to the first, second, and third patch elements (a skilled artisan would appreciate that although said additional signal trace isn’t shown in Fig. 9, such a modification is deemed routine for communication diversity such as “dual polarization”, see ¶ [0088]).

Claims 1-3, 10, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Yang” (US 2019/0319364) in view of Paulotto (cited above). 
Claim 1: Yang discloses an electronic device (abstract) comprising: 
a dielectric substrate (last sentence of [¶ 130] and [¶ 159]); 
ground traces (902, 910; Fig. 9) on the dielectric substrate [¶ 159]; 

an antenna radiating element on the substrate and overlapping the ground traces, wherein the antenna radiating element is operable to convey radio-frequency signals at a frequency greater than 10 GHz [¶ 62] and comprises a first patch element 932, a second patch element 950 overlapping the first patch element, and a third patch element 955 overlapping the first and second patch elements; and 
a conductive via (930, 940) that extends through the dielectric substrate (see Fig. 9). 
Yang fails to expressly teach said conductive via connects the signal trace of the radio-frequency transmission line path to the first, second, and third patch elements.
However, Yang suggests desired modes of coupling to the transmission line path [¶¶ 161-163]. For example, Yang teaches [¶ 161] “Though illustrated in the example of FIG. 9 as capacitively coupled with the first feed via L-probe 932, the first patch radiator 950 may in some cases be directly coupled with the first and second feeds (e.g., directly coupled with first portion 930).”
Nevertheless, Paulotto discloses a conductive via 124, 136-1, 138-1 (Fig. 9) that extends through the 2dielectric substrate and connects the signal trace 126 of the radio-frequency transmission line path 64 to the first, second, and third patch elements (¶¶ [0080], [0082]-[0084]).
Paulotto teaches [¶ 80] “Vertical conductor 124 of transmission line 64 may extend from transmission line conductor 126 through layer 122-2, opening 128 in ground layer 92, layer 122-3, and layer 122-4 to feed terminal 96 on patch antenna resonating element portion 104A. This example is merely illustrative and, if desired, other transmission line structures may be used.” 
Paulotto further teaches [¶ 97] “A set or fence of vertical conductive structures 136 may couple portion 104A to portion 104B. A set or fence of vertical conductive structures 138 may couple portion 104B to portion 104C. Conductive structures 136 may collectively appear as a single continuous 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yang’s electronic device such that said conductive via connects the signal trace of the radio-frequency transmission line path to the first, second, and third patch elements, in order to use vertical conductive structures that appear as a single continuous conductor and facilitate robust feed operation in millimeter wave frequencies.  

Claims 2 and 3: Yang discloses the electronic device defined in claim 1, wherein the radio-frequency transmission line path 905 (Fig. 9) comprises a differential radio-frequency transmission line path (930, 940) (multiple feeds are depicted in Figs. 5-9 for diverse signal/polarization reception [¶ 146]; hence a skilled artisan would appreciate that a differential RF transmission line path is obtained); 
wherein the radio-frequency transmission line path further comprises an additional signal trace on the dielectric substrate, the electronic device further comprising: 
an additional conductive via that extends through the dielectric substrate and couples the additional signal trace of the radio-frequency transmission line path to the first, second, and third patch elements [¶¶ 161-163].

Claim 10: Yang discloses the electronic device defined in claim 1, wherein the antenna radiating element comprises parasitic elements 670 (Fig. 6) formed from conductive traces coplanar with one of the first, second, and third patch elements 665 [¶ 142].

Claim 12: Yang discloses the electronic device defined in claim 1, further comprising fences of conductive vias 915 (Fig. 9) (450, Fig. 4) coupled to the ground traces and extending through the 

Claim 21: Yang discloses wherein the conductive via comprises a first portion 930 (Fig. 9) that couples the signal trace 905 to the first patch element 932, a second portion that couples the first patch element to the second patch element (although a second portion is not shown, ¶¶ [161-163] of Yang suggest using desired means for patch feeding/exciting; hence, such an arrangement as claimed is deemed obvious to a skilled artisan), and a third portion 940 that couples the second patch element 950 to the third patch element 955.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Paulotto as applied to claim 1 above, and further in view of “Romney” (US 2014/0203995). 
Claim 9: Yang discloses the electronic device defined in claim 1, wherein the second patch element 950 (Fig. 9) completely overlaps the first patch element 932.
Yang fails to expressly teach the third patch element completely overlaps the first and second patch elements.
Romney teaches [¶ 60] “The size of the antenna elements 406, 408 determines the RF band the antenna elements 406, 408 operate in. In some embodiments, the first antenna elements 406 are operable in the microwave band. In further embodiments, the first antenna elements 406 are operable in the Ku band. In some embodiments, the second antenna elements 408 are operable in the microwave band. In further embodiments, the second antenna elements 408 are operable in the RB or Ka bands.” 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yang’s invention such that the third patch element completely . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Paulotto as applied to claim 1 above, and further in view of “Laubner” (US 2002/0149520). 
Claim 13 and 14: Yang fails to expressly teach a dielectric cover layer, wherein the dielectric substrate is mounted to the dielectric cover layer and the antenna radiating element is configured to convey the radio-frequency signals through the dielectric cover layer.
Laubner discloses a dielectric cover layer 20 (Fig. 2), wherein the dielectric substrate 11 is mounted to the dielectric cover layer and the antenna radiating element 12 is configured to convey the radio-frequency signals through the dielectric cover layer [¶ 23]. 
Laubner teaches [¶ 7] “The dielectric lens refracts electromagnetic waves directed to and from the patch so as to increase the radiation gain at low angles (e.g., less than 30 degrees from the horizon).” 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yang’s invention to include a dielectric cover layer, wherein the dielectric substrate is mounted to the dielectric cover layer and the antenna radiating element is configured to convey the radio-frequency signals through the dielectric cover layer, in order to use a desired lens material to refract electromagnetic waves directed to and from the patch elements so as to increase radiation gain at certain angles. 




Allowable Subject Matter
s 4-7, 11, 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior art shows, teaches or fairly suggests the features of wherein the conductive via contacts the first, second, and third patch elements at first locations on the first, second, and third patch elements, and the additional conductive via contacts the first, second, and third patch elements at second locations on the first, second, and third patch elements, the second locations being laterally offset from the first locations. 
Claims 5-7 depend therefrom. 
Regarding claim 22, none of the prior art shows, teaches or fairly suggests the features of wherein the radio-frequency transmission line path further comprises an additional signal trace on the dielectric substrate, the electronic device further comprising: an additional conductive via that extends through the dielectric substrate and couples the additional signal trace of the radio-frequency transmission line path to the first, second, and third patch elements, the additional conductive via being laterally offset from the conductive via
Claim 23 depends therefrom. 
Regarding claim 24, none of the prior art shows, teaches or fairly suggests the features of an additional antenna radiating element on the dielectric substrate and overlapping the ground traces, wherein the additional antenna radiating element is configured to convey radio-frequency signals at a frequency greater than 10 GHz and comprises a fourth patch element, a fifth patch element overlapping the fourth patch element, and a sixth patch element overlapping the fourth and fifth patch elements; an additional radio-frequency transmission line path having an additional signal trace on the dielectric 
Claims 25-26 depend therefrom. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845